DETAILED ACTION
This Office Action is in response to Application 16/953,289 filed on November 19, 2020.  
Claims 1 – 18 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
 For the record, the examiner acknowledges that Oath/Declarations submitted on November 19, 2020 have been received.

Information Disclosure Statement
Applicant submitted one information disclosure statements (IDS). The first information disclosure statement (IDS) submitted on November 19, 2020 was filed on the mailing date of the Application
16/953,289.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on January 04, 2021 has been filed in the Application 16/953,289 filed on November 19, 2020.

Drawings
The drawings submitted on November 19, 2020 are accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations do  use the word “means,” and are  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“means for", and "means for" in claim 18.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia, apparatus, with the following limitations: 1) “receive input of information for identifying a target object for manufacturing”; and 2) “create management information to manage classification of the component of the target object as a first kind of component or a second kind of component, the first kind of component being a component produced . . .,  the second kind of component being a component procured without using;”

The first limitation “receive input of information for identifying a target object for manufacturing,” as drafted, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor (e.g., processor). For example, “receive” in the context of the claim encompasses the user remembering the information for identifying a target object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Secondly, the second limitation “create management information to manage classification of the component of the target object as a first kind of component or a second kind of component, the first kind of component being a component produced . . ., the second kind of component being a component procured without using,” as drafted, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor and peripheral (e.g., processor and 3d printer). For example, “create” in the context of the claim encompasses the user mentally developing a classification for two types of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Accordingly, the claim 1 recites four abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the two abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

: a processor, , the three- dimensional printer.

Besides the four aforementioned abstract ideas/judicial exceptions, claim 1 further recites two additional elements:  1) a generic processor for executing the judicial exceptions; and 2) a three- dimensional printer for executing the judicial exceptions. All two of the additional elements are recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer components. Alternatively, the use of three-dimensional printer is an insignificant extra-solution activity to apply exceptions. 

 Accordingly, the additional elements do not integrate the abstract ideas into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract ideas. Therefore, claim 1 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As described above with respect to integration of abstract ideas into a practical application, the additional elements of using a computer processor to perform the processing amounts to no more than mere instructions to apply the exceptions using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the additional element of using a three-dimensional printer is an insignificant extra-solution activity. Insignificant extra-solution activities cannot provide an inventive concept. Even viewed in combination, mere instructions to apply the exceptions and insignificant extra-solution activity cannot serve as an inventive concept. 

 Accordingly, claim 1, as a whole, does not provide an inventive concept and is not patent eligible. 

Claims 2 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2 – 16 inherit the abstract ideas from claim 1. Claim 2 is representative of claims 2 – 16. Claim 2 includes the additional element “determine whether the component” that further detail the inherited abstract ideas of claim 1. Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 2 (as well as claims 3 – 16) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claim 17 and 18, they are substantially similar to claims 1-16, respectively, and are rejected in the same manner, and the same reasoning applying. 

Please note: Examiner invites the Applicant to amend claim 1, 17, and 18 to include a limitation where the “classification” is used, for example, to adjust the operation of the information processing apparatus (e.g. print part based on second kind of component). Inclusion of such a limitation into claim 1, 17, and 18 would integrate the abstract ideas/judicial exceptions into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 18 are rejected under 102(a)(1) as being anticipated by over Page (US Pub. 2016/0371651).

Regarding claim 1, Page teaches: 
an information processing apparatus (Abstract; see also para [0068]) comprising: 
a processor configured to receive input of information for identifying a target object for manufacturing (Fig 1, para [0020]: “certain product”; see also [0021] &  para [0057]: processor), 
identify a component of the target object (para [0020]: “at least one assembly”), and 
create management information to manage classification of the component of the target object as a first kind of component or a second kind of component (Fig 1, modules 102 & 152 , para [0017]; see also paras [0029] – [0030]),
 the first kind of component being a component produced by a three-dimensional printer (paras [0029] – [0030]: “absent from the available parts”), 
the second kind of component being a component procured without using the three- dimensional printer (paras [0029] – [0030]: “already available”).

Page specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    608
    924
    media_image1.png
    Greyscale


[0020] A parts identification engine 114, for example, can identify available parts in an inventory (e.g., a parts inventory 116). Identification of the parts can include, for example, identifying at least one assembly of plural individual parts and/or sub-assemblies. For example, different parts (e.g., a tool box drawer and its screw-in handles) can be used to construct a sub-assembly (e.g., an assembled tool box drawer). Combinations of sub-assemblies and parts (e.g., plural assembled tool box drawer and a cabinet) can be used to make assemblies (which themselves can be used to create other products). In some implementations, an assembly can be an end product. The parts identification engine 114 can determine, for each assembly, plural sub-assemblies or individual parts that are included in a respective assembly. The finished tool box product is a simple example, as typical assemblies can include several sub-assemblies and parts, and each sub-assembly can itself be built from plural sub- assemblies and/or parts. Using information for assemblies, sub-assemblies and parts, for example, the parts identification engine 114 can create an available parts inventory list 118 that includes the plurality of available parts, the at least one assembly, and the determined sub-assemblies or individual parts of an assembly. The information can allow the product suggestion system 102 (or its customers) to
ample, whether to build certain products using parts in inventory and/or parts harvested
from existing assemblies.


[0017] The product suggestion system 102 can be accessed by at least one client device 104. For example, the client device 104 can provide a user interface 106 by which a user of the client device104 can interact with the product suggestion system 102 (or receive and use associated information).In some implementations, the product suggestion system 102 can be included in a server system that is available at a manufacturing facility or some other facility that controls or decides on the manufacturing of products (e.g., based on available parts). Alternatively, the product suggestion system 102 can be of the form of an application executing on a device or a service that is accessible through a network, such as the Internet. In some implementations, at least one 3D printer 108 can also be used, e.g., to print one or more parts (e.g., out-of-stock parts) that are needed for manufacturing a product. A network 110 can connect the product suggestion system 102, the at least one client device104, the at least one 3D printer 108, and any external systems 112 that may be involved in the manufacturing process or decision-making. Some or all of the components, including the product suggestion system 102 and the user interface 106, may be combined into one or more integrated applications and/or systems.

[0029] In some implementations, the user interface 106 can be used for other purposes. For example, upon accessing a classification types control 150 (and subsequent user interface), the user can receive and respond to prompts associated with classifying types of candidate products (e.g., from among the candidate constructible products 142). The user can be prompted, for example, to provide a classification of one or more particular candidate products. Based on a response to the prompt, for example, a classification engine 152 can classify respective products in the candidate constructible products 142. Using additional controls, for example, the user can select a candidate product (e.g. ,from the candidate constructible products 142) based on the classifying. Classifications can relate to type of product, complexity of product, uniqueness of product, source of parts or other classification schemes.

[0030] In some implementations, users can elect to have certain parts printed (e.g., on a 3D printer) or manufactured in some other way. For example, using 3D print decisions controls 154, the user can elect to have some parts printed by the 3D printer 108. Parts to be printed, for example, can be identified from the candidate constructible products 142, e.g., products for which almost all parts are already available. Parts identified to be printed may be included in products that can be constructed using a combination of parts and/or sub-assemblies that are on hand in the available parts inventory list 118 together with parts that are printed, manufactured or otherwise obtained (e.g., that are absent from the available parts inventory list 118).


Regarding claim 2, Page teaches all the limitations of claim 1. 
Page further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind based on structured information that is structured with respect to the component (paras [0020] – [0023]).

Regarding claim 3, Page teaches all the limitations of claim 2. 
Page further teaches wherein:
the processor is configured to update the structured information in response to the management information being created (paras [0029] – [0030]).


Regarding claim 4, Page teaches all the limitations of claim 2. 
Page further teaches wherein:
the processor is configured to identify the component based on design information including plans and materials (paras [0020] – [0023]).

Regarding claim 5, Page teaches all the limitations of claim 1. 
Page further teaches wherein:
the processor is configured to identify the target object based on design information including plans and materials (para [0023]).


Regarding claim 6, Page teaches all the limitations of claim 1. 
Page further teaches wherein:
the processor is configured to identify the target object and the component based on design information including plans and materials (paras [0020] – [0023]).

Regarding claim 7, Page teaches all the limitations of claim 4. 
Page further teaches wherein:
the design information is computer-aided design (CAD) data (paras [0020] – [0023]; see also para [0015]).

Regarding claim 8, Page teaches all the limitations of claim 5. 
Page further teaches wherein:
the design information is computer-aided design (CAD) data (paras [0020] – [0023]; see also para [0015]).


Regarding claim 9, Page teaches all the limitations of claim 6. 
Page further teaches wherein:
the design information is computer-aided design (CAD) data (paras [0020] – [0023]; see also para [0015]).

Regarding claim 10, Page teaches all the limitations of claim 1. 
Page further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind based on a time at which the component is identified (para [0022]).

Regarding claim 11, Page teaches all the limitations of claim 10. 
Page further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind based on information regarding environment related to the time at which the component is identified (para [0017]).

Regarding claim 12, Page teaches all the limitations of claim 11. 
Page further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind by referring to management information regarding a component that is the same as the component of the target object and that belongs to a different target object (paras [0020] – [0023]; see also para [0015]).

Regarding claim 13, Page teaches all the limitations of claim 1. 
Page further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind in consideration of a cost of production by the three- dimensional printer (para [0031]).

Regarding claim 14, Page teaches all the limitations of claim 1. 
Page further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind in consideration of quality of the target object (para [0045]).

Regarding claim 15, Page teaches all the limitations of claim 1. 
Page further teaches wherein:
the processor is configured to create purchase order information regarding the component in response to a determination that the component is of the second kind (para [0027]).

Regarding claim 16, Page teaches all the limitations of claim 1. 
Page further teaches wherein:
the processor is configured to create the management information in the Extensible Markup Language (XML) format (para [0020] – [0023]).

Regarding claims 17 – 18, Page teaches the information processing apparatus. Therefore, Page teaches a non-transitory computer readable medium and an information processing apparatus. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Bohnhoff-Hlavacek (US Pub. 2019/0303782): teaches systems and methods for determining whether a part can be 3-d printed and assessment of cad model. 
Bennice (US Pub. 2021/0192430): teaches an inventory forecasting system  
Workman (US Pat. 9,646,268): teaches determining if a part procedure or purchase.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        05/18/2022



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115